United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-3639
                        ___________________________

                                    Stuart Wright

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

 United States of America; John Clark; Walter R. Bradley, in his official capacity
 as the United States Marshal for the District of Kansas; Stacia A. Hylton, in her
                                official capacity

                            lllllllllllllllllllll Defendants

 Sean Franklin, in his official capacity as a Deputy United States Marshal and in
 his individual capacity; Christopher Wallace, in his official capacity as a Deputy
                United States Marshal and in his individual capacity

                     lllllllllllllllllllll Defendants - Appellants
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                         Submitted: November 19, 2013
                           Filed: November 29, 2013
                                 [Unpublished]
                                 ____________

Before BENTON, BEAM, and SHEPHERD, Circuit Judges.
                           ____________
PER CURIAM.

       Stuart Wright sued Deputy United States Marshals Sean Franklin and
Christopher Wallace (the Marshals) seeking damages pursuant to Bivens.1 The
Marshals moved for summary judgment based on qualified immunity, and the district
court denied their motion. The Marshals bring this interlocutory appeal.2 We decline
to address this appeal’s merits and remand the case so that the district court can
properly address the Marshals’ qualified-immunity defense and make findings of fact
and conclusions of law sufficient to permit appellate review.

       The Marshals arrested Wright while he was playing basketball at a gym in
Grandview, Missouri. The Marshals mistook Wright to be Vinol Wilson, a federal
fugitive, who, months earlier, was indicted for drug trafficking. To apprehend
Wright, the Marshals rushed onto the basketball court, and as Wright backed away
from the Marshals, the Marshals tased him and took him to the floor. The Marshals
then escorted Wright into the parking lot, interrogated him for approximately twenty
minutes, and released him after discovering that Wright was in fact not Wilson.

       Wright sued the Marshals, along with other defendants not involved in this
appeal, for their roles in his arrest. Wright alleged that the Marshals’ false arrest,
improper search and seizure, and use of excessive force violated his Fourth and Fifth
Amendment rights. The Marshals asserted qualified immunity. The district court
began its qualified-immunity analysis by detailing the conflicting testimony each
party presented. After noting the parties’ differing versions of the events, the district


      1
       Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.
388 (1971).
      2
        We have jurisdiction under the collateral-order doctrine to hear an
interlocutory appeal of the district court’s denial of qualified immunity. See Robbins
v. Becker, 715 F.3d 691, 693 (8th Cir. 2013).

                                          -2-
court denied qualified immunity as to each claim, because there remained genuine
issues of material fact as to whether the Marshals acted reasonably in their arrest of
Wright, their post-arrest conduct, and their use of force. The Marshals appeal the
district court’s denial of qualified immunity.

        “The doctrine of qualified immunity protects government officials ‘from
liability for civil damages insofar as their conduct does not violate clearly established
statutory or constitutional rights of which a reasonable person would have known.’”
Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v. Fitzgerald, 457
U.S. 800, 818 (1982)). Qualified immunity provides “‘immunity from suit rather than
a mere defense to liability.’” Robbins v. Becker, 715 F.3d 691, 693 (8th Cir. 2013)
(quoting Hunter v. Bryant, 502 U.S. 224, 227 (1991)). “Qualified immunity gives
government officials breathing room to make reasonable but mistaken judgments,”
and “protects ‘all but the plainly incompetent or those who knowingly violate the
law.’” Ashcroft v. al-Kidd, 131 S. Ct. 2074, 2085 (2011) (quoting Malley v. Briggs,
475 U.S. 335, 341 (1986)); see also Baker v. McCollan, 443 U.S. 137, 145 (1979)
(“The Constitution does not guarantee that only the guilty will be arrested.”).

       Against this backdrop, the Marshals present a strong case for reversal. It is
uncontroverted that earlier in the day Wilson’s former basketball teammate advised
the Marshals that Wilson was scheduled to play basketball in the gym the evening of
Wright’s arrest. Further, moments before the arrest an employee of the gym
confirmed that Wilson was indeed inside the gym, on the court, and in an orange
jersey with the number 23 on it, a jersey identical to the one worn by Wright. Finally,
the Marshals knew that Wilson had been evading arrest on a multi-defendant drug-
conspiracy indictment for over a year, was known to have access to firearms during
his drug trafficking, and had been previously captured with loaded weapons and
ammunition on or near his person.




                                          -3-
       A video of the arrest confirms that Wright did not drop to the floor as ordered
by the Marshals and instead, retreated, attempted to evade the officers, and physically
resisted their attempts to take him into custody. The Marshals tased Wright, quickly
removed him from the gym, and, after verifying his identity, released Wright after a
twenty-minute detention.

       We decline to address the merits of the Marshals’ qualified-immunity defense,
however, because the district court failed to conduct a proper qualified-immunity
analysis. A district court cannot, as it did here, merely note the existence of disputed
facts and summarily decide that qualified immunity is inapplicable. See Robbins,715
F.3d at 694 (citing Handt v. Lynch, 681 F.3d 939, 944-45 (8th Cir. 2012)).

       Instead, the district court must examine the record to determine which facts are
genuinely disputed and view those facts in the light most favorable to the non-
movant, “as long as those facts are not so blatantly contradicted by the record . . . that
no reasonable jury could believe [them].” Jones v. McNeese, 675 F.3d 1158, 1161-62
(8th Cir. 2012) (alterations in original) (quoting O’Neil v. City of Iowa City, Iowa,
496 F.3d 915, 917 (8th Cir. 2007)). The district court need not accept the non-
movant’s version of the facts, for instance, when video evidence “conspicuously
refutes and completely discredits” the non-movant’s version. See Wallingford v.
Olson, 592 F.3d 888, 892-93 (8th Cir. 2010). Once the district court has set out the
proper facts, “[t]hen, the court should determine if those facts demonstrate a [1]
constitutional violation that is [2] clearly established.” Handt v. Lynch, 681 F.3d 939,
945 (8th Cir. 2012).

      We have recently instructed the district court to aid effective interlocutory
review of the qualified-immunity issue by entering “findings of fact and conclusions
of law . . . sufficient to permit our court (1) to determine what facts the district court
assumed, in the light most favorable to the nonmoving party, and (2) to evaluate the



                                           -4-
district court’s individualized legal analysis.” Robbins, 715 F.3d at 694. The district
court did not comply with this requirement.

       Accordingly, we vacate the order and remand this matter to the district court
for further consideration consistent with this opinion.

                       ______________________________




                                         -5-